DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III claims 18-19, 22-25 and 28-29 in the reply filed on 11/7/2022 is acknowledged.  The traversal is on the ground(s) that the applicant believes that the claims do not incur undue search burden on the Office.  This is not found persuasive because the restriction is due to a lack of unity as outlined in the previous action. Additionally, there is a search burden due to the lack of unity between the groups of claims.   
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the slack curve" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination claim 23 is interpreted to be dependent on claim 22.
Claim 29 recites the limitation "the slack curve" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination claim 23 is interpreted to be dependent on claim 28.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spohn et al. (US Patent Pub. 20100222768 hereinafter “Spohn”).
Regarding Claim 18, Spohn teaches a method for characterizing and correcting fluid injection system slack, the method comprising: 
driving at least one drive member (788; Fig 6A,B) of a fluid injector (300; Fig 1) to a distal end of at least one syringe (702; Fig 3) connected to the fluid injector [0063]; 
retracting the at least one drive member toward a proximal end of the at least one syringe to draw fluid into the at least one syringe from at least one fluid container in fluid communication with the at least one syringe (See [0068]); 
switching at least one valve (712; Fig 3) from a first position where the at least one syringe is in fluid communication with the at least one fluid container to a second position where the at least one syringe is isolated from the at least one fluid container to isolate the at least one syringe from the at least one part of the fluid injection system (see [0049]); 
measuring and storing a reference position of the at least one drive member within the at least one syringe (See [0074-0077] teaching measuring and storing values of the drive member in order to determine the correct amount the plunger will need to over-travel); 
driving the at least one drive member toward the distal end of the at least one syringe until a desired load on the at least one drive member is reached (see [0067-0068] teaching that the plunger will move distally to deliver fluid); 
measuring and storing a contact position of the at least one drive member within the at least one syringe, wherein the contact position is a position where the desired load is reached; and 
deriving a slack correction volume based at least partially on the difference between the reference position and the contact position (see [0070- 0077]; it is interpreted that the “over-travel” strategy described in these paragraphs is what is measured and calculated to deliver a slack correction volume; also see [0080] teaching these calculations may be programed into the injector control devices).
Regarding Claim 19, Spohn teaches the method of claim 18, further comprising: evacuating the fluid from the at least one syringe (see [0065]); filling the at least one syringe with a desired volume of fluid (see [0076] teaching a first programed volume of 75 ml) plus an additional volume of fluid equal to the slack correction volume (See [0076] teaching an additional 5.71 ml which is the “over-travel” volume); and delivering the fluid from the at least one syringe to a patient (see [0067-0068] teaching that this entire volume is delivered, original volume and the additional correction volume in order to prevent under-delivery of fluid to the patient).  
Regarding Claim 24, Spohn teaches a method for characterizing and correcting fluid injection system slack, the method comprising: 
driving at least one drive member (788; Fig 6A,B) of a fluid injector (300; Fig 1) to a distal end of at least one syringe (702; Fig 3) connected to the fluid injector [0063]; 
retracting the at least one drive member toward a proximal end of the at least one syringe to draw fluid into the at least one syringe from at least one fluid container in fluid communication with the at least one syringe (See [0068]); 
switching at least one valve (712; Fig 3) from a first position where the at least one syringe is in fluid communication with the at least one fluid container to a second position where the at least one syringe is isolated from the at least one fluid container to isolate the at least one syringe from the at least one part of the fluid injection system (see [0049]); 
driving the at least one drive member toward the distal end of the at least one syringe until a desired load on the at least one drive member is reached (see [0067-0068] teaching that the plunger will move distally to deliver fluid); 
measuring and storing a contact position of the at least one drive member within the at least one syringe (See [0074-0077] teaching measuring and storing values of the drive member in order to determine the correct amount the plunger will need to over-travel); 
relieving pressure from the at least one syringe until a pressure within the at least one syringe is equal to where the at least one drive member has no applied load (See [0066] teaching relieving system pressure but not creating a vacuum condition); 
measuring and storing a reference position of the at least one drive member within the at least one syringe where the pressure within the at least one syringe is equal to the pressure applied by the at least one drive member (see [0068], it is interpreted that the position of the plunger 788 before it is retracted to relive the swell is the reference position that is measured and stored); and 
deriving a slack correction volume based at least partially on the difference between the reference position and the contact position (see [0070- 0077]; it is interpreted that the “over-travel” strategy described in these paragraphs is what is measured and calculated to deliver a slack correction volume; also see [0080] teaching these calculations may be programed into the injector control devices).  
Regarding Claim 25, Spohn teaches the method of claim 24, further comprising: evacuating the fluid from the at least one syringe (see [0065]); filling the at least one syringe with a desired volume of fluid (see [0076] teaching a first programed volume of 75 ml) plus an additional volume of fluid equal to the slack correction volume (See [0076] teaching an additional 5.71 ml which is the “over-travel” volume); and delivering the fluid from the at least one syringe to a patient (see [0067-0068] teaching that this entire volume is delivered, original volume and the additional correction volume in order to prevent under-delivery of fluid to the patient).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-23 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spohn (US Patent Pub. 20100222768) in view of Butterfield et al. (US Patent Pub. 20120123229 hereinafter “Butterfield”).
Regarding Claim 22, Spohn teaches all elements of claim 18 as described above. Spohn does not teach the method further comprising repeatedly measuring and storing the slack correction volume over time to develop a slack curve of the at least one drive member of the at least one injector as a function of time.  
Butterfield teaches [0037] a model comprising the steps of recording the volume of medication infused overtime to store long term trends of the fluid. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Spohn, which already discusses monitoring and correcting slack, with the teachings of Butterfield, which discusses recording the volume of medication infused overtime to store long term trends of the fluid, such that the resulting method comprises repeatedly measuring and storing the slack correction volume over time to develop a slack curve of the at least one drive member of the at least one injector as a function of time.  One of ordinary skill in the art would have been motivated to do so in order to determine the state of the fluids being delivered record long term trends of the fluids (Butterfield [0037]), and alert the user if the measured values are exceeding predicted values (Butterfield [0116]).
Regarding Claim 23, the combination of Spohn and Butterfield teaches all elements of claim 22 as described above. The combination further teaches the method further comprising alerting a user if a measured slack correction volume for the at least one drive member is substantially different from an expected slack correction volume based on the slack curve for the at least one drive member (see Butterfield [0116] teaching alerting a user if the measured/recorded values exceed predicted thresholds).  
Regarding Claim 28, Spohn teaches all elements of claim 24 as described above. Spohn does not teach the method further comprising repeatedly measuring and storing the slack correction volume over time to develop a slack curve of the at least one drive member of the at least one injector as a function of time.  
Butterfield teaches [0037] a model comprising the steps of recording the volume of medication infused overtime to store long term trends of the fluid. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Spohn, which already discusses monitoring and correcting slack, with the teachings of Butterfield, which discusses recording the volume of medication infused overtime to store long term trends of the fluid, such that the resulting method comprises repeatedly measuring and storing the slack correction volume over time to develop a slack curve of the at least one drive member of the at least one injector as a function of time.  One of ordinary skill in the art would have been motivated to do so in order to determine the state of the fluids being delivered record long term trends of the fluids (Butterfield [0037]), and alert the user if the measured values are exceeding predicted values (Butterfield [0116]).
Regarding Claim 29, the combination of Spohn and Butterfield teaches all elements of claim 28 as described above. The combination further teaches the method further comprising alerting a user if a measured slack correction volume for the at least one drive member is substantially different from an expected slack correction volume based on the slack curve for the at least one drive member (see Butterfield [0116] teaching alerting a user if the measured/recorded values exceed predicted thresholds).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /James D Ponton/Primary Examiner, Art Unit 3783